               Case MDL No. 2932 Document 42 Filed 03/30/20 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: WELLS FARGO MORTGAGE
MODIFICATION LITIGATION                                                                 MDL No. 2932



                                 ORDER DENYING TRANSFER


        Before the Panel:* Plaintiffs in the Eastern District of Washington action listed on Schedule
A move under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Northern
District of California or, alternatively, the Eastern District of Washington. The motion encompasses
eight actions pending in seven districts, as listed on Schedule A.1

        Plaintiff in the Western District of Pennsylvania action joins the motion. Plaintiffs in two
actions pending in the Eastern District of Kentucky and the Southern District of Ohio suggest
centralization in the Southern District of Ohio and, in their reply, movants state they do not oppose
centralization in that district. Plaintiffs in the Northern District of California Hernandez action
oppose centralization or, alternatively, suggest exclusion of Hernandez from pretrial proceedings.
Defendant Wells Fargo Bank, N.A. (Wells Fargo), opposes centralization or, alternatively, suggests
centralization in the Southern District of Iowa.

         After considering the arguments of counsel,2 we will deny the motion. These actions involve
common questions of fact concerning an alleged error in mortgage modification software that Wells
Fargo used to determine borrower eligibility for loan modifications. The question of centralization
presents a close call, but on balance, we are not persuaded that Section 1407 centralization is
necessary for the convenience of the parties and witnesses or to further the just and efficient conduct
of the litigation at this time.

        This litigation involves ten actions pending in nine districts, and five assert at least somewhat


        *
                Judge Karen K. Caldwell and Judge David C. Norton took no part in the decision of
this matter.
        1
                The Panel has been notified of two potentially-related actions pending in the District
of District of Columbia and the Northern District of Georgia.
        2
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
considered without oral argument all matters considered at its hearing session of March 26, 2020,
pursuant to Panel Rule 11.1(c). See Order Dispensing with Oral Argument in All Dockets, MDL No.
2932 (J.P.M.L. Mar. 12, 2020), ECF No. 39.
             Case MDL No. 2932 Document 42 Filed 03/30/20 Page 2 of 4



                                                  -2-

overlapping classes of borrowers. The Northern District of California Hernandez action is far more
advanced than any other, with discovery largely complete, a nationwide class certified, a motion for
partial summary judgment pending, and until recently, a trial on the horizon.3 After the Panel’s
hearing session, on March 27, 2020, the Hernandez parties informed the Northern District of
California that they had reached a proposed settlement for the certified class,4 and they intend to
move for preliminary approval in less than a week. Centralization at this time could delay a class
settlement in the most advanced action in this litigation and result in little or no benefit to the class
members and other parties. See, e.g., In re Wells Fargo Fraudulent Account Opening Litig., 282 F.
Supp. 3d 1360, 1361 (J.P.M.L. 2017). Four of the other actions before us are brought on behalf of
putative classes of borrowers affected by the alleged software error. While the class certified in
Hernandez does not completely overlap with these other putative classes, the proposed class
settlement may resolve at least some claims in this litigation if plaintiffs choose to participate in the
settlement. We, therefore, cannot speculate what claims would remain after completion of a class
settlement.

        Furthermore, there are alternatives to centralization available to minimize any overlap in
pretrial proceedings, including informal cooperation and coordination of all actions, or other
cooperative arrangements, such as a stay of the other cases while the settlement in Hernandez
proceeds. See In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d
1376, 1378 (J.P.M.L. 2011) (“centralization under Section 1407 should be the last solution after
considered review of all other options”). Wells Fargo and plaintiffs in six actions each are
represented by common counsel, suggesting that informal coordination is feasible. Notably,
discovery from the Hernandez action can be made available to plaintiffs in the other actions.

        If alternatives to Section 1407 centralization prove to be unsuccessful, it may be that a more
persuasive case for centralization could be made. But on the facts now before us, we are not
persuaded that the possible benefits of centralization outweigh its potential to interfere with the
resolution of some claims in this litigation.

        IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


        3
                A trial in Hernandez had been scheduled for May 2020, but the presiding judge
vacated the trial date and stated a trial would take place this summer.
        4
               The class certified in Hernandez includes: “All persons in the United States who
between 2010 and 2018 (i) qualified for a home loan modification or repayment plan pursuant to the
requirements of government-sponsored enterprises (such as Fannie Mae and Freddie Mac), the
Federal Housing Administration (FHA), the U.S. Department of Treasury’s Home Affordable
Modification Program (HAMP); (ii) were not offered a home loan modification or repayment plan
by Wells Fargo due to excessive attorney’s fees being included in the loan modification decisioning
process; and (iii) whose home Wells Fargo sold in foreclosure.” Order re Mot. for Class Cert.,
Hernandez v. Wells Fargo Bank, N.A., C.A. No. 3:18-cv-07354, ECF No. 217, at p. 4 (N.D. Cal. Jan.
29, 2020).
Case MDL No. 2932 Document 42 Filed 03/30/20 Page 3 of 4



                           -3-




                   PANEL ON MULTIDISTRICT LITIGATION




                                  Ellen Segal Huvelle
                                     Acting Chair

                   R. David Proctor           Catherine D. Perry
                   Nathaniel M. Gorton        Matthew F. Kennelly
        Case MDL No. 2932 Document 42 Filed 03/30/20 Page 4 of 4



IN RE: WELLS FARGO MORTGAGE
MODIFICATION LITIGATION                                           MDL No. 2932


                                      SCHEDULE A


          Northern District of California

    HERNANDEZ v. WELLS FARGO BANK, N.A., C.A. No. 3:18-07354

          Eastern District of Kentucky

    WEST, ET AL. v. WELLS FARGO BANK, N.A., C.A. No. 5:19-00286

          District of New Jersey

    VAN BRUNT v. WELLS FARGO BANK, N.A., C.A. No. 3:19-00170
    DUNCAN v. WELLS FARGO BANK, N.A., C.A. No. 3:19-00172

          Southern District of New York

    LIGUORI, JR., ET AL. v. WELLS FARGO BANK, N.A., C.A. No. 7:19-10677

          Southern District of Ohio

    RYDER, ET AL. v. WELLS FARGO BANK N.A., C.A. No. 1:19-00638

          Western District of Pennsylvania

    DORE v. WELLS FARGO BANK, C.A. No. 2:19-01601

          Eastern District of Washington

    COORDES, ET AL. v. WELLS FARGO BANK NA, C.A. No. 2:19-00052
